—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Schulman, J.), dated May 5, 2000, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the action is barred by Workers’ Compensation Law § 29 (6).
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint on the ground that workers’ compensation was the plaintiff’s exclusive remedy (see, Workers’ Compensation Law § 29 [6]). The plaintiff, who was injured during the course of his employment, cannot maintain an action to recover damages for personal injuries against the owners of the premises where the accident occurred since the owners are also officers of the corporation that employed him (see, Heritage v Van Patten, 59 NY2d 1017; Lovario v Vuotto, 266 AD2d 191; Stephan v Stein, 226 AD2d 364). Ritter, J. P., Krausman, Florio and Feuerstein, JJ., concur.